Case 8:18-cv-02608-SDM-AAS Document 220 Filed 11/21/19 Page 1 of 3 PageID 6314




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                                       )
   HEALTHPLAN SERVICES, INC.,          )
                                       )
        Plaintiff,                     )
                                       )
   vs.                                 )   Case No. 8:18-cv-2608-T-23AAS
                                       )
   RAKESH DIXIT, et al.,               )
                                       )
        Defendants.                    )

                      DEFENDANTS’ RESPONSE IN OPPOSITION
                        TO HEALTHPLAN SERVICES, INC.’S
                   MOTION FOR SPECIFIC FEES AND COSTS [Doc. 206]

           Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

    (collectively “Defendants”), respond in opposition to Plaintiff HealthPlan Services, Inc.’s

    Motion for Specific Fees and Costs [Doc. 206] (the “Motion”), as laid out below.

           The Amount of Fees Awarded Should Exclude All Work Related to Seeking

    Amendment of the Responses to the Requests for Production.

           HealthPlan Services, Inc. (“HPS”) misled the Court with erroneous statements in the

    Joint Notice of Discovery Issues [Doc. 123] filed July 22, 2019 (“July Notice”). In the July

    Notice, HPS represented that Defendants never amended their responses to the requests for

    production served upon them by HPS. This is was simply untrue and a misrepresentation to

    the Court. Instead, the original responses were served in February 2019 and the amended

    responses were served May 31, 2019. Indeed, those amended responses specifically amended

    the individual responses to the very same individual requests identified by HPS in the July

    Notice. Quite simply, HPS engaged in unnecessary and pointless work related to efforts to




                                             Page 1 of 3
Case 8:18-cv-02608-SDM-AAS Document 220 Filed 11/21/19 Page 2 of 3 PageID 6315




    compel these amended responses because they had already been amended according to HPS’s

    demands. Therefore, to award any fees for work related to this issue would be unreasonable

    and must be excluded from the Court’s calculations.

             The Amount of Fees Awarded Should At Most Be Limited to the Rates Approved

    in the Gian Biologics case.

             The Motion refers to Gian Biologics, LLC v. Cellmedix Holdings, LLC, as an example

    of a court finding the rates of HPS’s counsel to be reasonable. However, that court found

    reasonable the rate of $455 an hour for Mr. Fernandez and $350 an hour for Mr. Leahu. As

    such, the Court in this matter should apply rates no higher than those used in Gian Biologics.

             The Amount of Fees Awarded Should Exclude all Work that Related to Shyamie

    Dixit.

             The billing records at Exhibit 5 of the Motion include work related to dealings with

    Shyamie Dixit. As this Court knows, Shyamie Dixit does not and did not represent the

    Defendants at issue in present Motion. Therefore, work related to dealings with Shyamie Dixit

    have nothing to do with the basis for this Court’s award and should be excluded accordingly.

             The Amount of Fees Awarded Should Exclude all Work Reasonably Associated

    With Normal Discovery.

             The meet and confer efforts related to responses to interrogatories were necessary and

    important exercises that accompany typical discovery interactions. Those efforts would have

    been required and would have occurred regardless. Defendants had not violated anything

    related to the interrogatories at those points in time. As such those efforts should be excluded.




                                               Page 2 of 3
Case 8:18-cv-02608-SDM-AAS Document 220 Filed 11/21/19 Page 3 of 3 PageID 6316




           WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

    Productions, Inc., request this honorable Court enter an order limiting the award of attorney’s

    fees and costs consistent with the above exclusions, and for such other relief that is equitable

    and just.

    Dated: November 21, 2019.

                                                             Respectfully submitted,

                                                             DUSTIN D. DEESE, P.A.

                                                             /s/ Dustin D. Deese
                                                             Dustin D. Deese, Esq.
                                                             Florida Bar No. 634441
                                                             Primary: dustin@deeselegal.com
                                                             P.O. Box 1720
                                                             Dade City, FL 33526
                                                             Tel.: 813-517-9732
                                                             Fax: 813-574-2664
                                                             Attorney for Rakesh Dixit,
                                                             KnowMentum, Inc., Media Shark
                                                             Productions, Inc., and E-Integrate, Inc.



                                  CERTIFICATE OF SERVICE

           I certify that on November 21, 2019, a true and accurate copy of this filing was filed

    via the CM/ECF electronic filing system through which copies are served by email to all

    counsel of record.

                                                             /s/ Dustin D. Deese
                                                             Certifying Attorney




                                               Page 3 of 3
